Citation Nr: 1621497	
Decision Date: 05/27/16    Archive Date: 06/08/16

DOCKET NO.  12-34 939	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an earlier effective date for the grant of service connection for tinnitus.

2.  Entitlement to an earlier effective date for the grant of service connection for erectile dysfunction.

ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to November 1970.

This matter was last before the Board of Veterans' Appeals (Board) in April 2016, on appeal from rating decisions of the Department of Veterans Affairs Regional Office (RO) in Nashville, Tennessee.  At that time, the Veteran was represented by an attorney, who has since withdrawn from representation.

On April 1, 2016, the Board issued a remand of the issues of entitlement to rating in excess of those assigned for prostate cancer status post prostatectomy, bilateral hearing loss, tinnitus, and erectile dysfunction, entitlement to service connection for arthritis, to include bilateral upper and lower extremities, shoulders, hands, fingers, knees, and feet, a left knee condition, and an acquired psychiatric disorder, whether new and material evidence has been received to reopen a claim of entitlement to service connection for chronic kidney disease, to include as due to Agent Orange exposure, and entitlement to earlier effective dates for the grants of service connection for bilateral hearing loss, tinnitus, and erectile dysfunction.


ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2015).  

On page 3 of the April 2016 Board remand, the Board determined that the AOJ had denied several claims in a February 2015 decision, to which the Veteran had subsequently filed a July 2015 Notice of Disagreement.  As the RO had not taken action, the Board remanded for issuance of a Statement of the Case for these issues.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); 38 C.F.R. § 19.9(c), (d)(6) (2015).  However, a Notice of Disagreement may only be filed as to those adverse determinations made in an adjudication.  See 38 C.F.R. § 20.201 (2015).  The February 2015 rating decision did not assign or otherwise adjudicate the issues of earlier effective dates for the grants of service connection for tinnitus or erectile dysfunction.  As such, the Board lacked jurisdiction to remand the issues.  See id.  

Accordingly, the April 1, 2016, Board decision is vacated to the extent it addressed the issues of entitlement to earlier effective dates for the grants of service connection for tinnitus and erectile dysfunction.




	                        ____________________________________________
	R. FEINBERG
	Veterans Law Judge, Board of Veterans' Appeals


